Case 18-10201-whd   Doc 28   Filed 09/10/19 Entered 09/10/19 09:45:17   Desc Main
                             Document     Page 1 of 4
Case 18-10201-whd   Doc 28   Filed 09/10/19 Entered 09/10/19 09:45:17   Desc Main
                             Document     Page 2 of 4
Case 18-10201-whd   Doc 28   Filed 09/10/19 Entered 09/10/19 09:45:17   Desc Main
                             Document     Page 3 of 4
Case 18-10201-whd   Doc 28   Filed 09/10/19 Entered 09/10/19 09:45:17   Desc Main
                             Document     Page 4 of 4
